Citation Nr: 0839698	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether recoupment of the veteran's separation pay awarded 
September 15, 1992, in the amount of $ $12,405.24, by 
withholding Department of Veterans Affairs (VA) disability 
compensation, is proper.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from November 1983 to November 1987, and in the 
United States Army from February 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 
administrative decision, by the Portland, Oregon, Regional 
Office (RO), which determined that the veteran's compensation 
benefits would be withheld until his separation pay is 
recouped.  The veteran perfected a timely appeal of the above 
decision.  Subsequently, in 2006, the claims folder was 
transferred to the VA Regional Office in Nashville, 
Tennessee.  

In July 2007, the Board remanded the case to the RO in order 
to afford the veteran a personal hearing before a Member of 
the Board at the RO.  In December 2007, the veteran appeared 
and offered testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  A transcript of 
that hearing is of record.  In February 2008, the Board again 
remanded the case to the RO for further evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran received separation pay in the net amount of 
$12,405.24 upon his separation from service on September 15, 
1992.  

2.  In January 1993, the RO granted service connection for 
left clavicle irregularity, claimed as fracture and left 
glenohumeral narrowing and right knee scar and crepitus, each 
assigned a noncompensable (0 percent) initial disability 
rating, effective from September 16, 1992.  

3.  In October 2003, the RO issued a rating decision which 
granted an increased disability rating of 10 percent for the 
residuals of fracture, left clavicle with degenerative joint 
disease, and an increased rating of 10 percent for right knee 
scar and patellofemoral pain syndrome, each effective June 
13, 2003.  

4.  In March 2004, the veteran was notified of a compensation 
award and was advised that his separation pay, in the amount 
of $12,405.24, would be recouped through the withholding of 
VA compensation until the separation amount was paid back.  


CONCLUSION OF LAW

The recoupment of the veteran's separation pay by withholding 
his VA disability compensation, in the amount of $12,405.24, 
is proper.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.700 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & to Assist.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007), among other things, expanded the notification and duty 
to assist obligations owed to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


II.  Factual Background.

The veteran was separated from active military service in 
September 1992.  At that time, he received involuntary 
separation pay, apparently pursuant to 38 U.S.C. § 1174, in 
the amount of $12,405.24, as confirmed on his official 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty.  

In January 1993, the RO granted service connection for left 
clavicle irregularity, claimed as fracture and left 
glenohumeral narrowing and right knee scar and crepitus, each 
assigned a noncompensable (0 percent) initial disability 
rating, effective from September 16, 1992, the day after his 
discharge.  In October 2003, the RO issued a rating decision 
which granted an increased disability rating of 10 percent 
for the residuals of fracture, left clavicle with 
degenerative joint disease, and an increased rating of 10 
percent for right knee scar and patellofemoral pain syndrome, 
each effective June 13, 2003.  

In January 2004, the RO notified the veteran of its proposal 
to withhold VA disability compensation until the separation 
pay received upon discharge was recouped.  In March 2004, the 
RO notified the veteran of its action to withhold disability 
benefits until net separation pay in the amount of 
$12,405.24, was paid back.  

At his personal hearing in December 2007, the veteran 
maintained that he was discharged from service based on a 
reduction in force; as such, he received a lump sum payment 
from the department of defense (DOD).  The veteran indicated 
that, shortly after being separated from service, he was 
granted disability compensation for a left shoulder injury 
and a knee injury.  The veteran argued that, upon his 
separation from service, he contacted a VA representative who 
told him that, because he was being involuntarily separated 
and the separation was not due to medical reasons, he would 
not have to pay the money back.  The veteran maintained that 
the recoupment of all that money caused him financial 
hardship.  

Information from the Defense Finance and Accounting Service 
(DFAS) indicates that the veteran was paid $12,405.24 in 
readjustment pay on October 5, 1992.  Information furnished 
also showed that $2,481.04 in Federal taxes was withheld from 
the gross amount, with the veteran receiving a net amount of 
$9,924.20.  


III.  Legal Analysis.

In his present appeal, the veteran contends that the 
recoupment of the separation pay was not proper because this 
pay was part of his separation package, and that it was based 
on his time served in the military, and not for medical 
reasons.  

While the Board acknowledges that the payment received by the 
veteran was separation pay and not disability severance pay, 
it does not change the ultimate outcome in this case.  

The recoupment of the veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.  

This statute is implemented by VA in 38 C.F.R. § 3.700(a) (5) 
(i).  The language of this regulation indicates that "Where 
entitlement to disability compensation was established on or 
after September 15, 1981, a veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date to the date of the receipt of separation pay subject to 
recoupment of the separation pay.  Where payment of 
separation pay or special separation benefits under section 
1174a was made on or before September 30, 1996, VA will 
recoup from disability compensation an amount equal to the 
total amount of separation pay or special separation 
benefits."  38 C.F.R. § 3.700(a) (5) (i).  

The Board is sympathetic to the veteran's argument.  However, 
in this case, he received his separation pay before September 
30, 1996.  Therefore, the regulation provides that VA will 
recoup an amount equal to the total amount of his separation 
pay.  The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2007).  

An opinion of the VA General Counsel, VAOGCPREC 12-96, held 
that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a 
veteran's VA disability compensation the amount of 
"nondisability severance pay" received by the veteran under 
section 631 of Pub. L. No. 96-513.  

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of the full pre-tax amount of 
disability separation pay, in the amount of $12,405.24, that 
the veteran received when he was discharged from service in 
September 1995, by withholding in monthly allotments payments 
of disability compensation benefits, is required by law.  10 
U.S.C.A. § 1174; 38 C.F.R. § 3.700(a) (3).  

Again, the Board has considered and is sympathetic to the 
veteran's argument as to the basic inequity of his situation.  
However, the Board must apply "the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  The Board finds that the law is clear; 
essentially, the veteran received separation pay prior to 
September 30, 1996, and any compensation thereafter received 
for a disability incurred in or aggravated by service is 
subject to recoupment.  38 C.F.R § 3.700(a) (5) (i).  Thus, 
as VA does not have any discretion in the recoupment of the 
separation pay, the veteran has failed to state a claim upon 
which relief may be granted, and the claim must be denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The recoupment of the full pre-tax amount of separation pay, 
in the amount of $12,405.24, by withholding VA disability 
compensation, is proper.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


